*1033Judgment unanimously affirmed, without costs. Memorandum: Plaintiff-respondent commenced an action for divorce on January 21, 1975 and secured an order on March 4, 1975 granting her temporary alimony and an allowance for counsel fees. On August 4, 1975 when the trial started, defendant-appellant was in arrears in the sum of $650 for alimony and $500 for counsel fees. After the action was partially tried the trial court permitted the parties to amend their pleadings so that each party sought an annulment rather than a divorce. The court granted each of them an annulment and further ordered the defendant to pay the arrearages in alimony and counsel fees. An additional allowance for counsel fees in the sum of $500 was granted, the temporary order having provided for the right to apply for such additional allowance upon the trial of the action. The trial court also ordered an equal division of the personal property of the parties. Defendant appeals from that part of the judgment providing for the payment of alimony, attorney’s fees and division of the personal property. If the defendant felt aggrieved by the terms of the temporary order, he should have sought an expeditious resolution of the claimed inequities by requesting a prompt trial, which he could have had (Margulies v Margulies, 52 AD2d 567; Tobias v Tobias, 36 AD2d 643). In the circumstances the trial court quite properly required the defendant to pay the arrearages which had accumulated by the time of trial. The record amply supports the disposition made by the final judgment. (Appeal from judgment of Monroe Supreme Court—support, counsel fees.) Present—Simons, J. P., Dillon, Hancock, Den-man and Goldman, JJ.